Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/04/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
Applicant states:
“The Office Action relates the stripper (6) and the ring (75) of Arai to the stripper housing and the radial offset monitor recited in claim 1, respectively. (See Office Action, page 3). In this regard, Arai discloses that the gauge ring (75) is mounted in the bodymaker at a location normally occupied by the demounting ring (22). (See Arai, page 6, 11. 64-65; Figure 3A (above)). As a result, the ring (75) cannot be used during can production, since the dies which iron the can body must be removed to accommodate the ring (75). Indeed, the ring (75) disclosed in Arai is a conventional gauge ring as identified and described in that as-filed application: 
"A typical method of aligning the ram of a bodymaker comprises halting the production line and inserting two gauge rings comprising sensors into the bodymaker toolpack, preferably in the positions usually occupied by the first and third ironing dies. The gauges must be inserted in the correct orientation and must then be calibrated. Measurements may then be taken as the punch passes through the gauge ring on the forward stroke, backward stroke and during and after doming. 
This process is carried out in the absence of a can body to avoid the sensors detecting the can body rather than the punch." (As-filed application, page 2). 
Therefore, Arai fails to disclose "a radial offset monitor comprising one or more eddy 
current sensors, the one or more eddy current sensors being located within the stripper housing or attached thereto," as recited in claim 1.”

Examiner finds this argument persuasive. However, the amendment changes the scope of claim 1. As such, Examiner has updated the previous rejection in accordance with these new claimed limitations.

at least one of the ram, the punch, and the can body held on the punch, within said bore.

Arai discloses "a radial offset monitor (75) comprising one or more eddy current sensors(76A, 76B, 76C, 76D), the one or more eddy current sensors being located within the stripper housing or attached thereto (through ring 75)," and additionally discloses “that the radial offset monitor is configured to detect misalignment of at least one of the ram, the punch (See Page 22, line 21- Page 23, line 5)”.

Arai is silent wherein the radial offset monitor is configured to detect misalignment of the can body held on the punch, within said bore.

Akira teaches an analogous invention wherein an offset monitor (20) is configured to detect misalignment of a body (11) held on a punch (3), within a bore (See Fig. 1), for the purpose of reducing abnormalities (See Para. 33-40), thereby meeting the limitation of the claimed offset monitor configuration.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai, with the offset monitor configuration, as taught by Akira, in order to have provided reduction in abnormalities.


Applicant's additional arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Applicant additionally states:

“Additionally, in Arai, the stripper (6) and the holding ring (22) of the third ironing die (23) are not attached to one another. The stripper (6) is received by a base plate (30), which is fixed on an outside of the housing (26) of the body maker. (See Arai, page 2, 11. 35-52). The holding ring (22) is held into position against the base plate (30) by an annular piston. (See id.).”

However, in view of Figure 3A of Arai, (6) is connected to (30) (ie: attached). (30) is fastened (ie: attached) to housing (26) via annular piston (bolt above label 30). This attachment forms a further contacting connection (ie: attachment) between (6) and (22). Therefore, this argument is not persuasive.
Claim Objections
The claim objections of the previous Office Action have been remedied by the amended claims. As such the claim objections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such the 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-10, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2141063A, herein referred to Arai, and further in view of US20030070516A1, herein referred to as Akira.
Regarding Claim 1, Arai discloses a stripper assembly (6, 75) for a can bodymaker and being configured to remove a can body (See abstract, “drawn cup”) from a punch (4) mounted on a ram (1) of the can bodymaker, the stripper assembly comprising:
a stripper housing (6) defining an internal bore through which the punch passes (See Fig. 1A); and
a radial offset monitor (75) comprising one or more eddy current sensors (76A, 76B, 76C, 76D), the one or more eddy current sensors being located within the stripper housing or attached thereto (through ring 75),
wherein the radial offset monitor (75) is configured to detect misalignment of at least one of the ram, the punch (Page 7, lines 1-3) (See Page 22, line 21- Page 23, line 5).
Arai is silent wherein the radial offset monitor is configured to detect misalignment of the can body held on the punch, within said bore.
Akira teaches an analogous invention wherein an offset monitor (20) is configured to detect misalignment of a body (11) held on a punch (3), within a bore (See Fig. 1), for the purpose of reducing abnormalities (See Para. 33-40), thereby meeting the limitation of the claimed offset monitor configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai, with 
Regarding Claim 2, Arai in view of Akira discloses the stripper assembly according to claim 1, wherein the radial offset monitor (75 of Arai) is integrated into the stripper housing (6 of Arai) (page 6, line 64 - page 7, line 3 of Arai: the ring (75 of Arai) having the displacement sensors substitutes the ring (22 of Arai), which is attached to stripper (6) of Arai) (see figures 1 A and 3A of Arai).
Regarding Claim 3, Arai in view of Akira discloses the stripper assembly according to claim 1, comprising a sensor housing co-located with the stripper housing, wherein the sensor housing defines an internal bore and the one or more eddy current sensors are located within the sensor housing (Page 6, line 56- Page 7, line 3 of Arai).
Regarding Claim 4, Arai in view of Akira discloses the stripper assembly according to claim 1, comprising a stripper (6) provided with stripping fingers (Page 2, line 45-48 of Arai).
Regarding Claim 5, Arai in view of Akira discloses the stripper assembly according to claim 1, comprising at least two eddy current sensors (76a, 76c of Arai) angularly spaced apart from one another about an axis along which the punch travels (Page 6, line 56- Page 7, line 3 of Arai).
Regarding Claim 6, Arai in view of Akira discloses the stripper assembly according to claim 5, wherein the radial offset monitor (75 of Arai) comprises four eddy current sensors equiangularly spaced apart from one another about said axis (See Fig. 16 of Arai)
Regarding Claim 7, Arai in view of Akira discloses the stripper assembly according to claim 1, wherein the or each eddy current sensor is adjustable in a direction orthogonal to an axis along which the punch travels (Page 6, line 64- Page 7, line 3 of Arai).
Regarding Claim 8, Arai in view of Akira discloses the stripper assembly according to claim 1, wherein said bore is cylindrical (See Fig. 16, area adjacent to Num. 4) of Arai.
Regarding Claim 9, Arai in view of Akira discloses a can bodymaker comprising:
a ram (1 of Arai);
a punch mounted on the ram (4 of Arai);
a toolpack (5 of Arai); and
the stripper assembly (6, 75 of Arai) according to claim 1.
Regarding Claim 10, Arai in view of Akira discloses the can bodymaker according to claim 9 and comprising a controller (80 of Arai) having:
an input for receiving sensor data from the radial offset monitor; and
a processor configured to compute one or more of ram position, ram trajectory, punch position, punch trajectory, can body presence, and can body sidewall thickness (Page 6, lines 56-63 of Arai).
Regarding Claim 13, Arai discloses a can bodymaker comprising a radial offset monitor (75), said radial offset monitor comprising: a body defining an internal bore (Fig. 16, area adjacent to Num. 4), wherein said body is configured to be attached to a stripper housing (6) of the can bodymaker; and one or more eddy current sensors spaced around the bore (76a, 76b, 76c, 76d) and configured to detect the misalignment of an object moving axially through the bore, relative to an axis of the object, wherein said object comprises at least one of a ram, a punch (4) (Page 6, Lines 56-63)
Arai is silent wherein said object comprises a can body held on the punch, of the can bodymaker.
Akira teaches an analogous invention wherein one or more eddy current sensors (22) detect the misalignment of a body (11) held on the punch (3), for the purpose of reducing abnormalities (See Para. 33-40), thereby meeting the limitation of the claimed object configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai, with the object configuration, as taught by Akira, in order to have provided reduction in abnormalities.
Regarding Claim 14, Arai discloses a method of detecting axial misalignment of at least one of a ram and a punch (Page 7, lines 1-3) of a can bodymaker, the method comprising:
providing a stripper housing (6) defining an internal bore (Fig. 16, area  adjacent to Num. 4) through which the punch (4) passes;
obtaining electrical output signals from one or more eddy current sensors within the stripper housing (6) or attached thereto; and
processing the signal(s) to detect any axial misalignment (Page 6, line 56- Page 7, line 3)(See Fig. 16).
Arai is silent regarding wherein detecting axial misalignment of a can body held on the punch.
Akira teaches an analogous invention wherein detecting axial misalignment of a body (11) held on the punch (See Para 30), for the purpose of reducing abnormalities (See Para. 33-40), thereby meeting the limitation of the claimed detecting configuration.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai, with the detecting configuration, as taught by Akira, in order to have provided reduction in abnormalities.
Regarding Claim 15, Arai in view of Akira discloses the method according to claim 14 and comprising processing the sensor data to compute one or more of ram (4 of Arai) position (Page 6, Line 56-58 of Arai), ram trajectory, punch position, punch trajectory, can body presence, can body sidewall thickness (Page 6, line 56- Page 7, line 3 of Arai).
Regarding Claim 17, Arai in view of Akira discloses the method according to claim 14, the method being carried out while the bodymaker is producing can bodies (Page 1, Lines 5-7 of Arai).

Claim 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Akira, and further in view of US5129252A, herein referred to as Gold.
Regarding Claim 11, Arai in view of Akira discloses the can bodymaker according to claim 9.
Arai in view of Akira is silent wherein comprising an adjustment mechanism to automatically adjust one or more components of the bodymaker in response to detection by the radial offset monitor of a misalignment of the ram and/or punch and/or can body in order to achieve realignment.
Gold teaches an analogous invention wherein an adjustment mechanism is to automatically adjust one or more components of a bodymaker in response to detection by a radial offset monitor of a misalignment of the ram and/or punch and/or can body in order to achieve realignment (Col. 12, lines 17-61), for the purpose of positioning a die in a “correct” (Col. 12, lines 44-61), thereby meeting the limitation of the claimed adjustment mechanism.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai in view of Akira, with the adjustment mechanism, as taught by Gold, in order to have provided positioning a die in a “correct” position in a quick manner.
Regarding Claim 12, Arai in view of Akira and Gold discloses the can bodymaker according to claim 11, wherein the one or more components is or include the ram, the punch, a domer, and the adjustment is a radial adjustment(Col. 12, lines 17-61, die = ram of Gold).
Regarding Claim 16, Arai in view of Akira discloses the method according to claim 14.
Arai in view of Akira is silent wherein comprising using an adjustment mechanism to automatically adjust one or more components of the bodymaker in order to correct the misalignment.
Gold teaches an analogous invention wherein comprising using an adjustment mechanism to automatically adjust one or more components of the bodymaker in order to correct the misalignment (Col. 12, lines 17-61), for the purpose of positioning a die in a “correct” position in a quick manner (Col. 12, lines 44-61), thereby meeting the limitation of the claimed adjustment mechanism.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Arai in view of Akira, with the adjustment mechanism, as taught by Gold, in order to have provided positioning a die in a “correct” position in a quick manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725